     Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 1 of 20 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                 )
UNITED SPECIALTY INSURANCE                       )
COMPANY,                                         )
                                                 )
            Plaintiff,                           )
                                                 )
v.                                               ) Civil Action No. 3:21-cv-00459
                                                 )
88 FREIGHT LLC,                                  )
                                                 )
         Serve: Luisa Ross                       )
               1874 Harmony Road                 )
               Powder Springs, Georgia 30127     )
                                                 )
and                                              )
                                                 )
JAMIE McCANN, individually and as Co-            )
Administrator of the Estate of Ryan Dylan        )
Buttari,                                         )
                                                 )
         Serve: 129 New Street                   )
                Waverly, Virginia 23890          )
                                                 )
and                                              )
                                                 )
SAMUEL A. BUTTARI, SR. as Co-                    )
Administrator of the Estate of Ryan Dylan        )
Buttari,                                         )
                                                 )
         Serve: 129 New Street                   )
                Waverly, Virginia 23890          )
                                                 )
and                                              )
                                                 )
JESSIE MCCANN,                                   )
                                                 )
         Serve: 18185 Hunting Quarter Road       )
                Yale, Virginia 23897             )
                                                 )
            Defendants.                          )
                                                 )



                                             1
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 2 of 20 PageID# 2




                        COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff United Specialty Insurance Company (“United Specialty”), by counsel, states as

follows as its Complaint for Declaratory Judgment against Defendants 88 Freight LLC, Jamie

McCann, individually and as Co-Administrator of the Estate of Ryan Dylan Buttari, Samuel A.

Buttari, Sr. as Co-Administrator of the Estate of Ryan Dylan Buttari, and Jessie McCann.

                                         I.      Parties

       1.      Plaintiff United Specialty is a corporation organized and existing under the laws of

the State of Delaware, with its principal place of business located in the State of Texas. Thus,

United Specialty is a citizen of Delaware and Texas.

       2.      Defendant 88 Freight LLC (“88 Freight”) is a limited liability company organized

and existing under the laws of the State of Georgia. Upon information and belief, the sole member

of 88 Freight is Ali J. Ridges. Mr. Ridges is an individual residing in the State of Georgia and is

a citizen of Georgia.

       3.      Defendant Jamie McCann is an individual residing in the Commonwealth of

Virginia and is a citizen of Virginia. Ms. McCann is named individually and as Co-Administrator

of the Estate of Ryan Dylan Buttari. Upon information and belief, Ryan Dylan Buttari was a

resident of the Commonwealth of Virginia and was a citizen of Virginia at the time of his death.

       4.      Defendant Samuel A. Buttari, Sr. is an individual residing in the Commonwealth

of Virginia and is a citizen of Virginia. Mr. Buttari is named as Co-Administrator of the Estate of

Ryan Dylan Buttari. Upon information and belief, Ryan Dylan Buttari was a resident of the

Commonwealth of Virginia and was a citizen of Virginia at the time of his death.

       5.      Defendant Jessie McCann is an individual residing in the Commonwealth of

Virginia and is a citizen of Virginia.



                                                2
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 3 of 20 PageID# 3




                                  II.    Jurisdiction and Venue

        6.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and § 2202.

        7.      The jurisdiction of this Court is invoked pursuant 28 U.S.C. § 1332 as there is

complete diversity of citizenship between Plaintiff United Specialty and Defendants Jamie

McCann, Samuel A. Buttari, Sr., and Jessie McCann and the amount in controversy exceeds,

exclusive of interest and costs, the sum of seventy-five thousand dollars ($75,000.00).

        8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

                                           III.       Facts

The Underlying Lawsuits

        9.      On October 22, 2020, the lawsuit styled Jessie McCann v. Michael Everette, et al.,

Case No. CL20000913-00 was filed in the Circuit Court for the City of Petersburg (the “State

Court Suit”).

        10.     On January 14, 2021, the lawsuits styled Jamie McCann v. Michael Everette, et al.

and Jamie McCann and Samuel A. Buttari, Sr. as Co-Administrators of the Estate of Ryan Dylan

Buttari v. Michael Everette, et al. were filed in the Circuit Court for the City of Petersburg (the

“Consolidated Federal Court Suits”). The Consolidated Federal Court Suits were removed to this

Court and assigned case numbers 3:21-cv-00069 and 3:21-cv-00070, respectively, and were

subsequently consolidated by the Court.

        11.     The State Court Suit and the Consolidated Federal Court Suits are collectively

referred to herein as the Underlying Lawsuits.          True and accurate copies of the operative

complaints (as of the date of this filing) filed in the Underlying Lawsuits are attached as Exhibits

1, 2, and 3.




                                                  3
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 4 of 20 PageID# 4




       12.       As alleged in the Underlying Lawsuits, on or about September 26, 2020, Jamie

McCann was the driver and Ryan Dylan Buttari and Jessie McCann were passengers in a 1994

Ford Ranger Super Cab pick-up truck headed in a northerly direction on I-95 at or near Exit 51

when they were involved in an automobile accident allegedly caused by Michael Everette (the

“Accident”).

       13.       The Underlying Lawsuits assert that Michael Everette was operating a 2007

Peterbilt 387 tractor trailer at the request and benefit of M and C Transfer, LLC, as an agent and

employee for M and C Transfer, LLC, and with M and C Transfer, LLC’s permission and within

the scope of Mr. Everette’s authority and employment.

       14.       The State Court Suit contains the following allegations pertaining to 88 Freight:

                 That at the same time, place and date, defendant, Michael Everette,
                 was operating a 2007 Peterbilt 387 tractor trailer, at the request and
                 benefit of defendants, M and C Transfer, LLC and 88 Freight, LLC,
                 and the defendant, Michael Everette, operated said vehicle as an
                 agent and employee for defendants, M and C Transfer, LLC and 88
                 Freight, LLC, by and with defendants, M and C Transfer, LLC and
                 88 Freight, LLC’s permission and within the scope of defendant
                 Michael Everette’s authority and employment, headed in a northerly
                 direction on I-95 at or near Exit 51[.]

       15.       The Consolidated Federal Court Suits contain the following allegations pertaining

to 88 Freight:

                 That at the same time, place and date, defendant, Michael Everette, was
                 operating a 2007 Peterbilt 387 tractor trailer, at the request and benefit of
                 defendant, 88 Freight, LLC, and the defendant, Michael Everette, operated
                 said vehicle as an agent and employee for defendant, 88 Freight, LLC, by
                 and with defendant, 88 Freight, LLC’s permission and within the scope of
                 defendant Michael Everette’s authority and employment, headed in a
                 northerly direction on I-95 at or near Exit 51; and

                 That on or about September 24, 2020, Wendy Butterick, an employee of
                 defendant, 88 Freight, LLC, asked Michael Everette to complete a “New
                 Carrier setup” to haul freight for, or on behalf, of 88 Freight, LLC, and;



                                                   4
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 5 of 20 PageID# 5




              That on or about September 24, 2020, Wendy Butterick, an employee of
              defendant 88 Freight, LLC, asked Michael Everette to complete a “New
              Carrier setup” to haul freight for, or on behalf, of 88 Freight, LLC using an
              88 Freight, LLC e-mail address and with a signature line reading “88
              Freight, LLC,” and;

              That on or about September 25, 2020, Wendy Butterick, an employee of
              defendant, 88 Freight, LLC arranged for Michael Everette to haul a load for
              an on behalf of 88 Freight, LLC on September 26, 2020, and;

              That on or about September 25, 2020, Wendy Butterick, an employee of
              defendant, 88 Freight, LLC instructed and dispatched Michael Everette to
              haul said load using an 88 Freight, LLC e-mail address and a signature line
              reading “88 Freight, LLC,” and;

              That at all times relevant hereto, the defendants, Michael Everette and M &
              C Transfer, LLC were hauling a load on behalf of 88 Freight, LLC and
              under dispatch from 88 Freight, LLC, and;

              That the defendant, 88 Freight, LLC instructed and commanded Michael
              Everette that all communications regarding the load hauled on September
              26, 2020, were to be done using an 88 Freight, LLC e-mail address and a
              telephone number assigned to 88 Freight, LLC, and;

              That at all times relevant hereto, the defendant 88 Freight, LLC controlled
              the means and methods of defendants, Michael Everette and M and C
              Transfer, LLC’s transport of loads on its behalf, including, but not limited
              to, requiring Michael Everette to use specific chains and binders to secure a
              load, taking photographs of said load and sending it to an 88 Freight, LLC
              e-mail address or phone number before Michael Everette could start his trip,
              reserving the right to fine and/or withhold payment to Michael Everette if
              the load was not stacked or secured properly, reserving the right to fine
              and/or withhold payment to Michael Everette if Michael Everette was law,
              and;

       16.    The Underlying Lawsuits seek a collective total of $25,074,500.00 in compensatory

damages and $700,000.00 in punitive damages, plus costs and interest.

The Relationship Between 88 Freight, Halal Freight, and M and C Transfer LLC

       17.    88 Freight is a trucking company owned by Ali Ridges.

       18.    Wendy Butterick, wife to Ali Ridges, works for 88 Freight.

       19.    Ms. Butterick is the owner of Halal Freight, a trucking broker.


                                                5
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 6 of 20 PageID# 6




        20.     Halal Freight and 88 Freight are separate entities.

        21.     On September 24, 2020, Ms. Butterick, acting on behalf of Halal Freight, requested

that Michael Everette, as owner of M and C Transfer LLC complete a New Carrier Setup form,

provide his motor carrier (MC) number and W9, and provide a certificate of insurance listing Halal

Freight as the certificate holder.

        22.     On September 25, 2020, M and C Transfer LLC provided Ms. Butterick with a

certificate of insurance listing Halal Freight as the certificate holder.

        23.     On September 26, 2020, M and C Transfer LLC accepted a load assigned by Halal

Freight.

        24.     Halal Freight made arrangements for the load to be hauled by M and C Transfer

LLC.

        25.     The load was being hauled by M and C Transfer LLC as the motor carrier.

        26.     88 Freight was not involved in assigning the load to M and C Transfer LLC or

otherwise making arrangements for the load to be hauled by M and C Transfer LLC.

        27.     88 Freight did not act as the motor carrier with respect to the load.

        28.     Michael Everette, as owner of M and C Transfer LLC, was acting on behalf of M

and C Transfer LLC and was hauling a load as the motor carrier on assignment from the trucking

broker, Halal Freight, at the time of the Accident.

The Policy

        29.     United Specialty issued commercial auto policy number GWP60054, effective May

5, 2020 to May 5, 2021 to 88 Freight LLC (as the named insured) (the “Policy”). A true and

accurate copy of the Policy is attached hereto as Exhibit 4.




                                                   6
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 7 of 20 PageID# 7




       30.    The declarations of the Policy list 88 Freight LLC as the only named insured,

identify 88 Freight’s mailing address in Powder Spring, Georgia, and provide a description of the

insured’s business as “TRUCKER FOR HIRE” as set forth below.




       31.    Item Two of the declarations of the Policy lists the Covered Auto Designation

Symbols for each coverage provided by the Policy. With respect to liability coverage, the

declarations list Covered Auto Designation Symbols 67 and 68 as set forth below:




       32.     Section I – Covered Autos of the Motor Carrier Coverage Form (Form CA 00 20

10 13) of the Policy provides the descriptions of the relevant Covered Auto Designation Symbols

as follows:


                                               7
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 8 of 20 PageID# 8




                                             ***




       33.    The Policy also contains an Amendment of Covered Auto Designation Symbol

endorsement, which modifies the description of Covered Auto Designation Symbol 68 as follows:

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
                           READ IT CAREFULLY.

                 AMENDMENT OF COVERED AUTO DESIGNATION
                                SYMBOL

              This endorsement modifies insurance provided under the following:

                   MOTOR CARRIER COVERAGE FORM

              With respect to coverage provided by this endorsement, the
              provisions of the Coverage Form apply unless modified by the
              endorsement.

              Under Section I – Covered Autos in the Motor Carrier Coverage
              Form, Paragraph A. Description Of Covered Auto Designation
              Symbols is amended as follows:

              The Description of Covered Auto Designation Symbol 68 is deleted
              in its entirety and is replaced by the following:

                   Only those “autos” you lease, hire, rent or borrow without a
                   driver for 30 days or less. This does not include any “private

                                              8
   Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 9 of 20 PageID# 9




                       passenger type” “auto” you lease, hire, rent or borrow from
                       any member of your household, or any of your “employees”,
                       partners (if you are a partnership), members (if you are a
                       limited liability company), or agents or members of their
                       households.

               All other terms, definitions, conditions and exclusions of this policy
               remain unchanged.

       34.     Item Three of the declarations of the Policy, Schedule of Covered Autos You Own,

identifies covered autos specifically described in the policy by reference to an attached Schedule

of Covered Autos You Own, as follows:




       35.     In turn, the attached Schedule of Covered Autos You Own referred to in Item Three

of the declarations of the Policy states in relevant part:




       36.     The declarations of the Policy also contain a list of Scheduled Drivers, which

provides as follows:




                                                   9
  Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 10 of 20 PageID# 10




       37.     The relevant insuring agreement of the Policy, contained in the Motor Carrier

Coverage Form, provides in pertinent part as follows:

               SECTION II – COVERED AUTOS LIABILITY COVERAGE

               A.     Coverage

               We will pay all sum an “insured” legally must pay as damages
               because of “bodily injury” or “property damage” to which this
               insurance applies, caused by an “accident” and resulting from the
               ownership, maintenance or use of a covered “auto”.

                                               ***

               We will have the right and duty to defend any “insured” against a
               “suit” asking for such damages or a “covered pollution cost or
               expense”. However, we will have no duty to defend any “insured”
               against a “suit” seeking damages for “bodily injury” or “property
               damage” or a “covered pollution cost or expense” to which this
               insurance does not apply. We may investigate and settle any claim
               or “suit” as we consider appropriate. Our duty to defend or settle
               ends when the Covered Autos Liability Coverage Limit of Insurance
               has been exhausted by payment of judgments or settlements.

       38.     Further, the Motor Carrier Coverage Form of the Policy contains the following

relevant provisions regarding who qualifies as an insured under the Policy:

               1.     Who Is An Insured

               The following are “insureds”:

               a.     You for any covered “auto”.




                                               10
Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 11 of 20 PageID# 11




          b.     Anyone else while using with your permission a covered
                 “auto” you own, hire or borrow except:

                 (1)    The owner or any “employee”, agent or driver of the
                        owner, or anyone else from whom you hire or borrow
                        a covered “auto”.

                 (2)    Your “employee” or agent if the covered “auto” is
                        owned by that “employee” or agent or a member of
                        his or her household.

                 (3)    Someone using a covered “auto” while he or she is
                        working in a business of selling, servicing, repairing,
                        parking or storing “autos” unless that business is
                        yours.

                 (4)    Anyone other than your “employees”, partners (if
                        you are a partnership), members (if you are a limited
                        liability company), a lessee or borrower of a covered
                        “auto” or any of their “employees”, while moving
                        property to or from a covered “auto”.

                 (5)    A partner (if you are a partnership), or member (if
                        you are a limited liability company), for a covered
                        “auto” owned by him or her or a member of his or
                        her household.

          c.     The owner or anyone else from whom you hire or borrow a
                 covered “auto” that is a “trailer” while the “trailer” is
                 connected to another covered “auto” that is a power unit, or,
                 if not connected, is being used exclusively in your business.

          d.     The lessor of a covered “auto” that is not a “trailer” or any
                 “employee”, agent or driver of the lessor while the “auto” is
                 leased to you under a written agreement if the written
                 agreement between the lessor and you does not require the
                 lessor to hold you harmless and then only when the leased
                 “auto” is used in your business as a “motor carrier” for hire.

          e.     Anyone liable for the conduct of an “insured” described
                 above but only to the extent of that liability.

          However, none of the following is an “insured”:

                 (1)    Any “motor carrier” for hire or his or her agents or
                        “employees”, other than you and your “employees”:



                                          11
 Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 12 of 20 PageID# 12




                             (a)     If the “motor carrier” is subject to motor
                                     carrier insurance requirements and meets
                                     them by a means other than “auto” liability
                                     insurance.

                             (b)     If the “motor carrier” is not insured for hired
                                     “autos” under an “auto” liability insurance
                                     form that insures ona primary basis the
                                     owners of the “autos” and their agents and
                                     “employees” while the “autos” are leased to
                                     that “motor carrier” and used in his or her
                                     business.

              However, Paragraph (1) above does not apply if you have leased an
              “auto” to the for-hire “motor carrier” under a written lease
              agreement in which you have held that “motor carrier” harmless.

              (2)     Any rail, water or air carrier and its “employee” or agents,
                      other than you and your “employees”, for a “trailer” if
                      “bodily injury” or “property damage” or a “covered
                      pollution cost of expense” occurs while the “trailer” is
                      detached from a covered “auto” you are using and:

                      (a)    is being transported by the carriers; or

                      (b)    is being loaded on or unloaded from any unit of
                             transportation by the carrier.

       39.    The Motor Carrier Coverage Form also contains the following relevant definition:

              SECTION VI – DEFINITIONS

                                              ***

              L.      “Motor carrier” means a person or organization providing
                      transportation by “auto” in the furtherance of a commercial
                      enterprise.

       40.    In addition, the Policy contains an Exposure/Entity Exclusion endorsement (Form

CA2 25 03 01 15), which provides in relevant part as follows:

                            EXPOSURE/ENTITY EXCLUSION

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
                           READ IT CAREFULLY.

              This endorsement modifies insurance provided under the following:

                                               12
  Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 13 of 20 PageID# 13




                    BUSINESS AUTO COVERAGE FORM
                    MOTOR CARRIER COVERAGE FORM
                    TRUCKERS COVERAGE FORM

               Section II – Liability Coverage B. exclusions: is changed by
               adding the following exclusions:

               This insurance does not apply to any of the following:

                      1.      “Bodily Injury” or “Property Damage” that was not
                              caused by the “Named Insured” or resulting from the
                              ownership, maintenance or use of a covered “Auto”
                              by the “Named Insured”; or

                      2.      “Bodily injury” or “Property Damage” caused by any
                              other person or entity doing business with the
                              “Named Insured” unless such person or entity is
                              disclosed to us in writing and scheduled on the
                              “Named Insured’s” policy.

       41.     M and C Transfer LLC was not disclosed to United Specialty in writing nor

scheduled on the Policy.

       42.     The Policy also contains a Broker Liability Exclusion endorsement (Form CA2 25

18 01 15), which provides in relevant part as follows:

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
                            READ IT CAREFULLY.

                            BROKER LIABILITY EXCLUSION

               This endorsement modifies insurance provided under the following:

                    BUSINESS AUTO COVERAGE FORM
                    GARAGE COVERAGE FORM
                    MOTOR CARRIER COVERAGE FORM
                    TRUCKERS COVERAGE FORM

               With respect to coverage provided by this endorsement, the
               provisions of the Coverage Form apply unless modified by this
               endorsement.

                      A.      Exclusions

                      This insurance does not apply to:


                                               13
 Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 14 of 20 PageID# 14




                             1.     Liability arising out of your operations or
                                    activities as a “Freight Broker”.

                             2.     Liability arising out of the operation,
                                    maintenance or use of any “Auto” by any
                                    “Trucker” hired, selected or retained by you
                                    for the purpose of transporting property.

                             3.     Liability arising out of neglecting hiring,
                                    retention or selection of any “Trucker”.

                             4.     Liability assumed under or arising out of any
                                    contract or agreement made in connection
                                    with your operations or activities as a
                                    “Freight Broker” or otherwise for the purpose
                                    of arranging for the transportation of property
                                    by a “Trucker”. This exclusion applies to
                                    liability assumed under any such contract or
                                    agreement regardless of whether the contract
                                    is an “Insured Contract”.

                     B.      Additional Definitions

                             1.     “Freight Broker” means any person or
                                    corporation who, for compensation, arranges
                                    or offers to arrange the transportation of
                                    property by any “Trucker”.

       43.    Further, the Policy contains a Punitive, Exemplary and Extracontractual Damage

Exclusion (Form CA2 25 18 01 15), which provides in relevant part as follows:

               PUNITIVE, EXEMPLARY AND EXTRACONTRACTUAL
                            DAMAGE EXCLUSION

              This endorsement modifies insurance provided under the following:

                   BUSINESS AUTO COVERAGE FORM
                   BUSINESS   AUTO   NON-TRUCKERS                     LIABILITY
                   COVERAGE FORM
                   GARAGE COVERAGE FORM
                   MOTOR CARRIER COVERAGE FORM
                   TRUCKERS COVERAGE FORM

              With respect to coverage provided by this endorsement, the
              provisions of the Coverage Form apply unless modified by the
              endorsement.


                                              14
 Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 15 of 20 PageID# 15




              The following exclusion is added:

              PUNITIVE,     EXEMPLARY         AND     EXTRACONTRACTUAL
              DAMAGE

              The Policy does not insure against or provide indemnity for fines,
              penalties, exemplary or punitive damages or any other type or kind
              of judgment or award which does not compensate the party
              benefiting from the award or judgment for any actual loss or damage
              sustained.

              This exclusion applies to all coverages provided under this Policy.

       44.    Finally, the Policy contains United States Department of Transportation Federal

Motor Carrier Safety Administration Endorsement for Motor Carrier Policies of Insurance for

Public Liability under Sections 29 and 30 of the Motor Carrier Act of 1980 (Form MCS-90) (the

“MCS-90 endorsement”), which provides in relevant part as follows:




                                              ***




                                              15
  Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 16 of 20 PageID# 16




                COUNT I – DECLARATORY JUDGMENT (Duty to Defend)

       45.     United Specialty realleges and reincorporates herein by reference the allegations

set forth in the foregoing paragraphs.

       46.     An actual controversy exists between United Specialty on the one hand and 88

Freight on the other hand concerning whether 88 Freight is entitled to a defense against the

Underlying Lawsuits under the Policy. There is no adequate remedy, other than that requested

herein, by which this controversy may be resolved.

       47.     United Specialty seeks a declaration pursuant to 28 U.S.C. § 2201 and § 2202 that

88 Freight is not entitled to a defense against the Underlying Lawsuits under the Policy.

                                                16
  Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 17 of 20 PageID# 17




       48.     United Specialty is entitled to this declaratory judgment:

               a.      Because the Underlying Lawsuits do not allege that the Accident resulted

                       from the ownership, maintenance or use of a covered auto under the Policy;

               b.      Because 88 Freight does not qualify as an insured on the Policy with respect

                       to the Accident under the allegations of the Underlying Lawsuits;

               c.      Because, based on the allegations of the Underlying Lawsuits, coverage

                       under the Policy is excluded by the Exposure/Entity Exclusion

                       endorsement;

               d.      Because, based on the allegations of the Underlying Lawsuits, coverage

                       under the Policy is excluded by the Broker Liability Exclusion;

               e.      Because, based on the allegations of the Underlying Lawsuits, the MCS-90

                       endorsement is not triggered because 88 Freight was not acting as a motor

                       carrier of property with respect to the Accident;

               f.      Because, based on the allegations of the Underlying Lawsuits, the MCS-90

                       endorsement is not triggered because 88 Freight’s alleged liability does not

                       result from 88 Freight’s negligence in the operation, maintenance or use of

                       motor vehicles; and

               g.      Because, to the extent that the MCS-90 endorsement is triggered by the

                       allegations of the Underlying Lawsuits, the MCS-90 endorsement does not

                       impose any defense obligation on United Specialty.

             COUNT II – DECLARATORY JUDGMENT (Duty to Indemnify)

       49.     United Specialty realleges and reincorporates herein by reference the allegations

set forth in the foregoing paragraphs.



                                                17
  Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 18 of 20 PageID# 18




       50.     An actual controversy exists between United Specialty on the one hand and 88

Freight, Jamie McCann, Samuel A. Buttari, Sr., and Jessie McCann on the other hand concerning

whether 88 Freight is entitled to indemnification for any judgments rendered against 88 Freight in

the Underlying Lawsuits under the Policy. There is no adequate remedy, other than that requested

herein, by which this controversy may be resolved.

       51.     United Specialty seeks a declaration pursuant to 28 U.S.C. § 2201 and § 2202 that

88 Freight is not entitled to indemnification against any judgments entered against it in the

Underlying Lawsuits under the Policy.

       52.     United Specialty is entitled to this declaratory judgment:

               a.     Because the Accident did not result from the ownership, maintenance or use

                      of a covered auto under the Policy;

               b.     Because 88 Freight does not qualify as an insured on the Policy with respect

                      to the Accident;

               c.     Because coverage under the Policy is excluded by the Exposure/Entity

                      Exclusion endorsement;

               d.     To the extent that coverage under the Policy is excluded by the Broker

                      Liability Exclusion;

               e.     Because the MCS-90 endorsement is not triggered because other insurance

                      is available to compensate the claimants in the Underlying Lawsuits up to

                      the statutory limits;

               f.     Because the MCS-90 endorsement is not triggered because 88 Freight was

                      not acting as a motor carrier of property with respect to the Accident; and




                                                18
  Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 19 of 20 PageID# 19




               g.      Because the MCS-90 endorsement is not triggered because 88 Freight was

                       not negligent in the operation, maintenance or use of motor vehicles with

                       respect to the Accident; and

               h.      To the extent any judgment for punitive damages is awarded against 88

                       Freight, coverage for such judgment is excluded by the Punitive, Exemplary

                       and Extracontractual Damage Exclusion.

             COUNT III – DECLARATORY JUDGMENT (MCS-90 Endorsement)

       53.     United Specialty realleges and reincorporates herein by reference the allegations

set forth in the foregoing paragraphs.

       54.     An actual controversy exists between United Specialty on the one hand and 88

Freight, Jamie McCann, Samuel A. Buttari, Sr., and Jessie McCann on the other hand concerning

United Specialty’s obligations under the MCS-90 endorsement. There is no adequate remedy,

other than that requested herein, by which this controversy may be resolved.

       55.     United Specialty seeks a declaration pursuant to 28 U.S.C. § 2201 and § 2202 that,

to the extent that United Specialty has any obligation to make payments on behalf of 88 Freight

under the MCS-90 endorsement:

               a.      United Specialty’s liability is limited to $750,000.00; and

               b.      88 Freight is obligated to reimburse United Specialty for any amounts paid

                       by United Specialty on 88 Freight’s behalf under the MCS-90 endorsement.

       56.     United Specialty is entitled to this declaratory judgment pursuant to the terms of

the MCS-90 endorsement.

       WHEREFORE, United Specialty respectfully requests that this Court:

       1.      Declare that United Specialty has no obligation to defend 88 Freight against the

Underlying Suits under the Policy;
                                                19
  Case 3:21-cv-00459-REP Document 1 Filed 07/15/21 Page 20 of 20 PageID# 20




       2.     Declare that United Specialty has no obligation to indemnify 88 Freight against any

judgment entered against 88 Freight in the Underlying Suits under the Policy;

       3.     Declare that, to the extent that United Specialty has any obligation to make

payments on behalf of 88 Freight under the MCS-90 endorsement, United Specialty’s liability is

limited to $750,000.00 and 88 Freight is obligated to reimburse United Specialty for any payments

made by United Specialty on 88 Freight’s behalf under the MCS-90 endorsement; and

       4.     Award such other and further relief as this Court deems just and proper.

                                            Respectfully submitted,

                                            UNITED SPECIALTY INSURANCE
                                            COMPANY,


                                            By: /s/ Lindsay L. Rollins
                                                      Counsel

Lindsay L. Rollins (VSB.: 86362)
HANCOCK, DANIEL, & JOHNSON P.C.
4701 Cox Road, Suite 400
Glen Allen, Virginia 23060
lrollins@hancockdaniel.com
Telephone: (804) 967-9604
Facsimile: (804) 967-9888
Counsel for United Specialty
Insurance Company




                                               20
